Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com November 19, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Liberto, Inc. Philippines To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1 (Post-Effective Amendment No. 2 to Form SB-2), Registration Statement under the Securities Act of 1933, filed by Liberto, Inc. of our report dated March 10, 2010, relating to the financial statements of Liberto, Inc., a Nevada Corporation, as of and for the years ended December 31, 2009 and 2008 and for the period from November 8, 2007 (date of inception) to December 31, 2009, and the reference to us under the caption “Interest of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
